Walker, J. The complainants by their bill, seek to enjoin the collection of a district school tax, because of alleged irregularities in its levy. The first objection urged is, that the notice calling the election, is not sufficiently specific, as to the purposes of the election. It specifies the objects to be, for the purpose “ of electing three directors, for selecting a school house site, for a school house for said district.” The notice clearly specifies the first object to be the election of three directors, and another object clearly indicated by the last clause, was for the selection of a site by the voters, upon which to erect a school house. It is true that the person drafting the notice, omitted the copulative conjunction “ and,” after the word “ directors ” and before the words “ for selecting,” but we cannot see that there is any doubt in its meaning, and it would have been no plainer if the omission had not occurred. It is also insisted, that directors have no power to levy a tax for the erection of a school house, when the cost shall not exceed one thousand dollars, but the tax for such purpose must be voted by the district, without reference to its cost. The construction given by this court, in the case of Munson v. Minor, to the school law, was that the directors have the power to levy and collect a tax for the erection of a district school house, when its cost does not exceed one thousand dollars, without the sanction of the voters of the district, and that they have a like power and that it is imposed as a duty, that they should estimate the amount required over and above the State and township fund, to keep in successful operation the schools of their districts, for six months in each year, and to levy and havé collected, a tax sufficient to raise such amount. In this case, the tax was levied to build a district school house which cost less than eight hundred dollars, and to continue the schools of the district after the State and township fund was exhausted, for the period of not more than six months in the year, and they were warranted in this by the law. The certificate returned to the clerk specifies these purposes, and is in strict compliance with the statute and even in the form, given by the 44th section of the act. While the per cent, levied is large, we are, after a careful examination of the law, unable to find any limitation upon the rate of taxation for school purposes. In cases where the power is given to the directors to make the levy, there is no limit but the amount required for the purpose for which it is levied, and the same is true where the power is conferred upon the voters of the district. It was likewise insisted, that the site for the school house, was not selected by the voters of the district. The answer and evidence shows that a site was chosen by a majority of the voters, but the clerk of the election did not describe it by metes and bounds, but only by general reference. The answer and affidavits also show, that the site thus selected has been conveyed to the district, by the person who owned it at the time it was selected. This being the case, no objection is perceived to the levy of the tax for the reason urged. It is not believed that it is material to the validity of the selection, that the clerk of the election should describe the place chosen with precision, in entering upon his records the fact that the voters made choice of a site. His record in no way alters or controls the fact of the site having been selected. It is a fact, that he has no power to alter or control. And when the selection has been made and the district has obtained the title to the property chosen, the object of the law has been attained, and trifling and unimportant-matters of form, should not be permitted to defeat the purposes of the law. It was also insisted that a portion of the persons in the district liable to taxation, as well as a portion of the taxable property situated in the district, were not assessed, and that the tax was thereby rendered void, as being in violation of the 5th section of the 9th art. of the State constitution. That provision is this, “ The corporate authorities of counties, townships, school districts, cities, towns, and villages, may be vested with ¡lower to assess and collect taxes for corporate purposes; such taxes to be uniform in respect to persons and property within the jurisdiction of the body imposing the same.” It is first urged, that this levy is not warranted by the constitution, because it is not uniform as to persons and property, within the jurisdiction of the corporate body imposing the tax. The constitution, in its application to the various departments of the government and to individual rights, must receive such a construction as to give it a practical operation. It must be so applied as to promote and effect the objects of its adoption, and not to defeat the end for which it was established. Equality is provided for, both as to persons and property, in the levy and collection of all taxes by the constitution, whether for State or other purposes. And to hold that the omission to assess an individual, or to assess property, liable to taxation under the revenue laws, will render the whole tax levied under that assessment, to the extent of the revenue of which it forms a part, to be void, instead of accomplishing the object of the constitution, would only render its ' provisions authorizing the collection of revenue inoperative. If the omission to assess an individual, or to assess property liable to assessment, would render the whole district school tax void, it would for the same reason, render the whole township, county, and State levies equally so, when made by the same officer assessing for each of them. These taxes are all levied on the assessment made by the township or county assessors. And if his omission to assess property, destroys the equality of the entire tax of the district, it has the same effect upon the State, county and township tax, as the omitted property is liable to be assessed for all of these purposes, and its omission increases the burthen of other tax payers, to the extent of the amount it would have yielded. The framers of the constitution could not have designed, that such an omission should avoid the tax levied upon the property, which is regularly assessed. They intended to require, and did require, that the law should provide for a uniform mode of assessment and collection, which would not sanction exemptions from the burthens of taxation, and they imposed the duty upon the officers acting under the revenue laws, of executing them fairly and impartially, but it never could have been intended that their omissions, should render the whole tax void, and to suspend the collection of the revenue. If an officer willfully and corruptly, or from gross negligence, were to make such omissions, he would doubtless be liable to make compensation in damages, to those suffering injury. It was also urged, that this tax was not levied and collected by the school district, as contemplated by this provision of the constitution, as the assessment was made by the township assessor, and collected by the township collector, but it could only be assessed and collected by officers of the district. The law authorizes the directors to adopt the general assessment for the purposes of taxation, and upon it, to make their levy, and when made it is collected for and paid over to them. The various officers, concerned in the collection of the district school tax, are for the purposes of that tax, under the law, as fully district officers as if they were elected for the purpose by the voters of the district. And the mode adopted for the assessment and collection of this tax, leaves it entirely under the control of the district, and when it is done, the assessment and collection of the tax, is virtually made by the district. This court, in the case of Munson v. Minor, post, and in the case of Chicago, Burlington and Quincy Railroad Company v. Frary, ante, p. 34, held that equity will not restrain a tax levied by officers either de jure or de facto, where the power to levy a tax is an incident to their office, and that mere irregularities and informalities in its levy or collection will not be inquired into by a court of equity, but that the parties supposing themselves aggrieved will be left to seek their remedy at law. In this case we find these defendants acting as directors, and the law having conferred upon them the power to levy this tax, even if the objections had as a matter of fact, been well founded, we could not hold that a court of equity has the power to grant relief. The decree of the Circuit Court must be affirmed. Decree affirmed.